Citation Nr: 1220245	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  11-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury to the hands.

2.  Entitlement to service connection for residuals of cold injury to the feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.  Service in the Republic of Korea is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claims.  The Veteran was notified of the denials and of his appellate rights in a letter from the RO dated later in May 2011.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that this appeal must be remanded for further development.  In the current appeal, the Veteran contends that he suffers from residuals of cold injuries to his hands and feet, which were incurred during his military service in Korea.  See the Veteran's claim dated in February 2011 & his notice of disagreement dated in May 2011.

The Board recognizes that the Veteran is currently diagnosed with "post frostbite injuries in hands and in feet bilaterally with residuals of cold intolerance."  See the VA examination report dated April 2011.  Moreover, the April 2011 VA examiner provided a positive medical nexus opinion.  Specifically, the examiner indicated that the Veteran "has advanced Parkinson's disease and can barely talk.  He was alert and cooperative and with the help of his wife provided history of injuries to hands and feet during Korean service."  The examiner thus concluded that the Veteran "most likely sustained frostbite injuries [to the] hands and feet which have been cold intolerant ever since.  Veteran states he always required use of heavier socks and gloves especially in the winter months to perform his chores on the farm which he did until he retired [in] 2010.  This Veteran's cold intolerance therefore is most likely caused by [or] the result of his frostbitten hands and feet during his service during the Korean conflict."

In addition, the Board recognizes that the Veteran has stated that he served in Korea from 1953 to 1954 including "winter months."  See the VA examination report dated April 2011.  Crucially, however, while it is undisputed that the Veteran served in the Republic of Korea, the dates of his in-country service are not of record.  Accordingly, the Board finds that the Veteran's complete service personnel records should be obtained for consideration in connection with the issues on appeal.

On remand, any relevant ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

1. Contact the appropriate records custodians in an attempt to confirm the exact dates of the Veteran's service in the Republic of Korea.  In this regard, all efforts should be made to obtain the Veteran's service personnel records.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.
2. After obtaining the appropriate release of information forms where necessary, procure records of any hand or foot treatment that the Veteran has recently received.  The Board is particularly interested in records of hand or foot treatment that the Veteran may have received at the VA Medical Centers in Lincoln or Omaha, Nebraska since March 2011.  All such available documents should be associated with the claims file.

3. Then, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO.  38 C.F.R. § 3.655 (2011). He has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

